Case 1:19-bk-04599-HWV   Doc 11-4 Filed 12/17/19 Entered 12/17/19 15:51:38   Desc
                              Exhibit Page 1 of 26
Case 1:19-bk-04599-HWV   Doc 11-4 Filed 12/17/19 Entered 12/17/19 15:51:38   Desc
                              Exhibit Page 2 of 26
Case 1:19-bk-04599-HWV   Doc 11-4 Filed 12/17/19 Entered 12/17/19 15:51:38   Desc
                              Exhibit Page 3 of 26
Case 1:19-bk-04599-HWV   Doc 11-4 Filed 12/17/19 Entered 12/17/19 15:51:38   Desc
                              Exhibit Page 4 of 26
Case 1:19-bk-04599-HWV   Doc 11-4 Filed 12/17/19 Entered 12/17/19 15:51:38   Desc
                              Exhibit Page 5 of 26
Case 1:19-bk-04599-HWV   Doc 11-4 Filed 12/17/19 Entered 12/17/19 15:51:38   Desc
                              Exhibit Page 6 of 26
Case 1:19-bk-04599-HWV   Doc 11-4 Filed 12/17/19 Entered 12/17/19 15:51:38   Desc
                              Exhibit Page 7 of 26
Case 1:19-bk-04599-HWV   Doc 11-4 Filed 12/17/19 Entered 12/17/19 15:51:38   Desc
                              Exhibit Page 8 of 26
Case 1:19-bk-04599-HWV   Doc 11-4 Filed 12/17/19 Entered 12/17/19 15:51:38   Desc
                              Exhibit Page 9 of 26
Case 1:19-bk-04599-HWV   Doc 11-4 Filed 12/17/19 Entered 12/17/19 15:51:38   Desc
                             Exhibit Page 10 of 26
Case 1:19-bk-04599-HWV   Doc 11-4 Filed 12/17/19 Entered 12/17/19 15:51:38   Desc
                             Exhibit Page 11 of 26
Case 1:19-bk-04599-HWV   Doc 11-4 Filed 12/17/19 Entered 12/17/19 15:51:38   Desc
                             Exhibit Page 12 of 26
Case 1:19-bk-04599-HWV   Doc 11-4 Filed 12/17/19 Entered 12/17/19 15:51:38   Desc
                             Exhibit Page 13 of 26
Case 1:19-bk-04599-HWV   Doc 11-4 Filed 12/17/19 Entered 12/17/19 15:51:38   Desc
                             Exhibit Page 14 of 26
Case 1:19-bk-04599-HWV   Doc 11-4 Filed 12/17/19 Entered 12/17/19 15:51:38   Desc
                             Exhibit Page 15 of 26
Case 1:19-bk-04599-HWV   Doc 11-4 Filed 12/17/19 Entered 12/17/19 15:51:38   Desc
                             Exhibit Page 16 of 26
Case 1:19-bk-04599-HWV   Doc 11-4 Filed 12/17/19 Entered 12/17/19 15:51:38   Desc
                             Exhibit Page 17 of 26
Case 1:19-bk-04599-HWV   Doc 11-4 Filed 12/17/19 Entered 12/17/19 15:51:38   Desc
                             Exhibit Page 18 of 26
Case 1:19-bk-04599-HWV   Doc 11-4 Filed 12/17/19 Entered 12/17/19 15:51:38   Desc
                             Exhibit Page 19 of 26
Case 1:19-bk-04599-HWV   Doc 11-4 Filed 12/17/19 Entered 12/17/19 15:51:38   Desc
                             Exhibit Page 20 of 26
Case 1:19-bk-04599-HWV   Doc 11-4 Filed 12/17/19 Entered 12/17/19 15:51:38   Desc
                             Exhibit Page 21 of 26
Case 1:19-bk-04599-HWV   Doc 11-4 Filed 12/17/19 Entered 12/17/19 15:51:38   Desc
                             Exhibit Page 22 of 26
Case 1:19-bk-04599-HWV   Doc 11-4 Filed 12/17/19 Entered 12/17/19 15:51:38   Desc
                             Exhibit Page 23 of 26
Case 1:19-bk-04599-HWV   Doc 11-4 Filed 12/17/19 Entered 12/17/19 15:51:38   Desc
                             Exhibit Page 24 of 26
Case 1:19-bk-04599-HWV   Doc 11-4 Filed 12/17/19 Entered 12/17/19 15:51:38   Desc
                             Exhibit Page 25 of 26
Case 1:19-bk-04599-HWV   Doc 11-4 Filed 12/17/19 Entered 12/17/19 15:51:38   Desc
                             Exhibit Page 26 of 26
